DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to an amendment filed 5/02/2022. As directed by the amendment, claims 1-2, 5-6, and 15-16 were amended, claims 8-14 were cancelled and new claims 20-22 were added. Thus, claims 1-7 and 15-22 are presently pending in this application.   
Claims 1, 3-5, 15, and 18-19 are allowed and claims 2, 6-7,16-17 and 20-22 are cancelled based on the Examiner’s amendments below. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Angela Grayson on 7/1/2022. 

The application has been amended as follows:

1. (Currently amended) A ducted breathing apparatus comprising:
a face cover for sealing only an area including and between a nose and a mouth of a
user's face;
wherein the face cover further comprises a mask cavity, and wherein the face cover further comprises a filter material; 

a ducted air channel element for providing direct air flow from the mouth to an environment outside of the apparatus;
a compression nut seal ring and an air channel for providing a sealed mating connection between the ducted air channel element and the face cover;
a valve diaphragm configured to only open to expel exhalation gas from the user;
a connector seal ring is configured to support the valve diaphragm, wherein the compression nut seal ring, the air channel, and the ducted air channel element are secured to the face cover through a connection with the connector seal ring;
a vent shield connected to the connector seal ring and is configured to cover the valve diaphragm; wherein the valve diaphragm is located between the connector seal ring and the vent shield; and
a heat shield being positioned between the connector seal ring and the vent shield, and the heat shield having an inner diameter and an outer diameter, the outer diameter is larger than an outermost diameter of the connector seal ring, and wherein the heat shield is further configured to shield the user from heat generated from the exhaled gas that exited from the vent shield and divert and direct the exhaled gas that exited from the vent shield away from a portion of the face cover.

3. (Currently Amended) The apparatus of claim 1, wherein the ducted air channel element is connected to the compression nut seal ring via one of friction, screw threads, or adhesives.

4. (Currently Amended) The apparatus of claim 1, wherein the connector seal ring configured for mating to the compression nut seal ring via sandwiching a portion of the face cover.

15. (Currently amended) A ducted breathing apparatus comprising:
a face cover for sealing only an area including and between a nose and a mouth of a
user's face;
wherein the face cover further comprises a mask cavity, wherein the face cover comprises a filter material; 

a ducted air channel element for providing direct air flow from the mouth to an environment outside of the apparatus;
a compression nut seal ring and an air channel for providing a sealed mating connection between the ducted air channel element and the face cover, wherein the air channel comprises an external surface that is threaded;
a valve diaphragm configured to only open to expel exhalation gas from the user;
a connector seal ring is configured to support the valve diaphragm, wherein the compression nut seal ring, the air channel, and the ducted air channel element are secured to the face cover through a connection with the connector seal ring;
a vent shield connected to the connector seal ring and is configured to cover the valve diaphragm, wherein the valve diaphragm is located between the connector seal ring and the vent shield; and
wherein the vent shield comprises a female threaded surface that is configured to receive and secure with a male threaded portion of the connector seal ring, wherein the connector seal ring comprises a female threaded surface configure to interface with the external threaded surface of the air channel and the female threaded surface of the connector seal ring is configured to receive a portion of the air channel, and wherein the compression nut seal is configured to engage the external threaded surface of the air channel to secure the ducted air channel element to the face cover and the connector seal ring.

18. (Currently Amended) The apparatus of claim 15, wherein the connector seal ring configured for mating to the compression nut seal ring via sandwiching a portion of the face cover.

Claims 2, 6-7,16-17 and 20-22 have been cancelled. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Gorman (2007/0283964) and 김춘택 (KR 200480161) do not specifically disclose the claimed apparatus as presented in the claims 1, 3-5, 15, and 18-19. 
Regarding claim 1, Gorman discloses a ducted breathing apparatus (entire device in fig. 1 with reference to fig. 4) comprising: a face cover (1, fig. 1, paragraph 0015) for sealing a mouth a user’s face (see paragraph 0016 and abstract and full disclosure, the device is attached to a filtering face mask where the mouth exhaled through the mouthpiece 3), wherein the face cover further comprises a mask cavity (see fig. 1, the mask is concave and would have a cavity to accommodate the user’s face), and wherein the face cover further comprises a filter material (see abstract, the device filter fairs breathing in and exhaled hair through the mouthpiece 3, and that 1 is a filtering face mask); a ducted air channel element (3, fig. 1) for providing direct air flow from the mouth to an environment outside of the apparatus (paragraphs 0015-0018 and abstract); a compression nut seal ring (4 on the left of fig. 4, paragraphs 0022-0023) and an air channel (8, fig. 4) for providing a sealed mating connection between the ducted air channel element and the face cover (see fig. 1 with reference to fig. 4 and paragraphs 0022-0023); a valve (5, paragraph 0015 with reference to the abstract) configured to only open to expel exhalation gas from the user; a connector seal ring (4 and 2 on the right of fig. 4) is configured to support the valve, wherein the compression seal ring (4 and 2 on the right of fig. 4), the air channel, and the ducted air channel element are secured to the face cover through a connection with the connector seal ring (see fig. 1); but fails to disclose a valve diaphragm, a vent shield connected to the connector seal ring and is configured to cover the valve diaphragm, wherein the valve diaphragm is located between the connector seal ring and the vent shield; and a heat shield being positioned between the connector seal ring and the vent shield, and the heat shield having an inner diameter and an outer diameter, the outer diameter is larger than an outermost diameter of the connector seal ring, and wherein the heat shield is further configured to shield the user from heat generated from the exhaled gas that exited from the vent shield and divert and direct the exhaled gas that exited from the vent shield away from a portion of the face cover.
김춘택 discloses a ducted breathing apparatus (apparatus 1 shown in figs. 1-3) comprising a face cover for sealing only an area including and between a nose and a mouth of a user’s face (see face cover 120 and 110, see page 3, lines 24-26 and page 6, paragraph 8 of the English translation), and a valve diaphragm (diaphragm of 240, see where 241 is pointing to in figs. 1-3) and a vent shield (right most structure of 240 covering the flap 241), a ducted air channel element for providing direct air flow from the mouth to an environment outside of the apparatus (211 and 212, see figs. 1-7), but fails to disclose a connector seal ring, a compression nut seal ring, wherein the valve diaphragm is located between the connector seal ring and the vent shield; and a heat shield being positioned between the connector seal ring and the vent shield, and the heat shield having an inner diameter and an outer diameter, the outer diameter is larger than an outermost diameter of the connector seal ring, and wherein the heat shield is further configured to shield the user from heat generated from the exhaled gas that exited from the vent shield and divert and direct the exhaled gas that exited from the vent shield away from a portion of the face cover.
Regarding claim 15, Gorman discloses a ducted breathing apparatus (entire device in fig. 1 with reference to fig. 4) comprising: a face cover (1, fig. 1, paragraph 0015) for sealing only a mouth of a user’s face (see paragraph 0016 and abstract and full disclosure, the device is attached to a filtering face mask where the mouth exhaled through the mouthpiece 3), wherein the face cover further comprises a mask cavity (see fig. 1, the mask is concave and would have a cavity to accommodate the user’s face), and wherein the face cover further comprises a filter material (see abstract, the device filter fairs breathing in and exhaled hair through the mouthpiece 3, and that 1 is a filtering face mask); a ducted air channel element (3, fig. 1) for providing direct air flow from the mouth to an environment outside of the apparatus (paragraphs 0015-0018 and abstract); a compression nut seal ring (4 on the left of fig. 4, paragraphs 0022-0023) and an air channel for providing a sealed mating connection between the ducted air channel element and the face cover (see fig. 1 with reference to fig. 4 and paragraphs 0022-0023); a valve (5, paragraph 0015 with reference to the abstract) configured to only open to expel exhalation gas from the user; a connector seal ring (4 and 2 on the right of fig. 4) is configured to support the valve, wherein the compression nut seal ring, the air channel, and the ducted air channel element are secured to the face cover through a connection with the connector seal ring (see fig. 1); but fails to disclose a valve diaphragm, a vent shield connected to the connector seal ring and is configured to cover the valve diaphragm, wherein the valve diaphragm is located between the connector seal ring and the vent shield; and wherein the vent shield comprises a female threaded surface that is configured to receive and secure with a male threaded portion of the connector seal ring, wherein the connector seal ring comprises a female threaded surface configure to interface with the external threaded surface of the air channel and the female threaded surface of the connector seal ring is configured to receive a portion of the air channel, and wherein the compression nut seal ring is configured to engage the external threaded surface of the air channel to secure the ducted air channel element to the face cover and the connector seal ring. 
김춘택 discloses a ducted breathing apparatus (apparatus 1 shown in figs. 1-3) comprising a face cover for sealing only an area including and between a nose and a mouth of a user’s face (see face cover 120 and 110, see page 3, lines 24-26 and page 6, paragraph 8 of the English translation), and a valve diaphragm (diaphragm of 240, see where 241 is pointing to in figs. 1-3) and a vent shield (right most structure of 240 covering the flap 241), a ducted air channel element for providing direct air flow from the mouth to an environment outside of the apparatus (211 and 212, see figs. 1-7), but fails to disclose a compression nut seal ring, a connector seal ring is configured to support the valve diaphragm, wherein the compression nut seal ring, the air channel, and the ducted air channel element are secured to the face cover through a connection with the connector seal ring; wherein the valve diaphragm is located between the connector seal ring and the vent shield; and wherein the vent shield comprises a female threaded surface that is configured to receive and secure with a male threaded portion of the connector seal ring, wherein the connector seal ring comprises a female threaded surface configure to interface with the external threaded surface of the air channel and the female threaded surface of the connector seal ring is configured to receive a portion of the air channel, and wherein the compression nut seal is configured to engage the external threaded surface of the air channel to secure the ducted air channel element to the face cover and the connector seal ring.
Therefore, claims 1, 3-5, 15, and 18-19 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zheng (WO 2013/056390) is cited to show a face mask having a mouthpiece. 
Wilson (4,890,609) is cited to show an air directing apparatus for air mask comprising a mouthpiece and a pair of compression rings. 
Yu (7,100,611) is cited to show a face mask comprising a mouthpiece and an air channel for allowing exhaled air to leave the mask. 
Tirotta (5,431,158) is cited to show a face mask having a mouthpiece. 
Dettore (10,905,905) is cited to show a mask having a mouthpiece. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785